Attention is called to our omission to deal with the plaintiff's claim in argument that all operators licensed under P. L., c. 101, ss. 1, 2, 3 are held to the same degree of care. This statute prohibits the operation of a motor vehicle without a license (s. 1), provides for the issuance of a license upon application and proof to the satisfaction of the commissioner that the applicant is a proper *Page 514 
person to receive it (s. 2) and forbids the issuance of a license to any person under sixteen years of age, s. 3. The plaintiff's contention is based upon a misconception of the design and purport of these provisions. The purpose of the legislature was the protection of the traveling public. This is accomplished by imposing certain positive limitations of the right to operate cars upon the public highways. Johnson v. Railroad, 83 N.H. 350,359-361. Sec. 3 is a legislative declaration that minors under sixteen years of age are incompetent to operate such vehicles, and arbitrarily denies them the right. Sec. 2 provides a means of assuring a minimum capacity in drivers of motor vehicles by denying the right to all eligible applicants who do not pass the test, whether adults or minors above the prohibited age. The legislature has not declared that all successful applicants shall be deemed to be of equal capacity and discretion in operating a vehicle. It has not undertaken to deal with the rule of care at all. It neither expressly or impliedly authorizes the trier of facts to disregard the legally ascertainable defects of the actor when material to the issue of his reasonable conduct, whether he be an adult or a minor. The authorized license is not a certificate of the physical perfection of the adult or of the mental maturity of the eligible minor. That the legislature did not intend the latter is demonstrated by a later provision in the same chapter (s. 14) which limits the issuing of licenses to chauffeurs (i.e. operators of cars of others for hire, P. L., c. 99, s. 1, III) to persons exceeding eighteen years of age. Had the intention been to modify the rule of reasonable conduct in the vital respect claimed by the plaintiff more appropriate words would have been used.
Former result affirmed.
All concurred. *Page 515